Citation Nr: 1610821	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of middle finger fracture of the left hand. 

2.  Entitlement to a compensable rating for chronic sinusitis. 

3.  Entitlement to a compensable rating for chronic rhinitis.  

4.  Whether new and material evidence has been submitted to reopen the service connection claim for carpal tunnel syndrome of the left hand; and if so, whether service connection is warranted. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1999, with service in Turkey. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of this hearing is associated with the claims file.  

The Veteran is currently seeking entitlement to service connection for PTSD and IBS.  A review of the record indicates that the Veteran has additional psychiatric and gastrointestinal diagnoses.  Thus, the Board has recharacterized the Veteran's claims as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of entitlement to service connection for gastrointestinal disorder and entitlement to a rating in excess of 10 percent for rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was originally denied service connection for carpal tunnel syndrome in May 2001.  The RO denied service connection for carpal tunnel syndrome of the left hand again in May 2004 after the RO considered newly received service treatment records.  The Veteran was notified of his appellate rights and did not appeal the denial of service connection for carpal tunnel syndrome of the left hand.  No new and material evidence was physically or constructively in VA's possession within one year of the rating decision.  

2.  The evidence added to the record since the May 2004 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the service connection claim. 

3.  Carpal tunnel syndrome of the left hand had its onset during service.  

4.  PTSD with mood disorder is related, at least in part, to an in-service personal assault. 

5.  Residuals of middle finger fracture of the left hand are manifested by pain on motion throughout the appeal.   

6.  The evidence of record reflects that chronic sinusitis is manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting throughout the appeal.  

7.  The evidence of record reflects that rhinitis is manifested by at least greater than 50 percent obstruction of nasal passage on both sides throughout the appeal.   


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for carpal tunnel syndrome of the left hand is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the service connection claim for carpal tunnel syndrome of the left hand.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for carpal tunnel syndrome of the left hand have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

4.  The criteria for service connection for PTSD with mood disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

5.  The criteria for a 10 percent rating for residuals of middle finger fracture of the left hand have been met throughout the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5299-5229 (2015).

6.  The criteria for a 10 percent rating for chronic sinusitis have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.97, Diagnostic Code 6510 (2015).  

7.  The criteria for at least a 10 percent rating for rhinitis have been met throughout the appeal.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

A May 2001 rating decision originally denied service connection for carpal tunnel syndrome.  An April 2004 VA examination diagnosed carpal tunnel syndrome of the left hand.  New service treatment records were received and the RO again denied service connection for carpal tunnel syndrome of the left hand in a May 2004 rating decision.  The rating decision stated that the Veteran was not diagnosed with left carpal tunnel syndrome during service or within one year of separation from service.    

The Veteran was notified of this rating decision and of her appellate rights in May 2004.  However, she did not file a notice of disagreement specific to the service connection claim for carpal tunnel syndrome of the left hand.  A December 2004 statement was received regarding a higher rating for carpal tunnel syndrome of the right hand.  

Additional medical evidence was received within one year of the rating decision.  The medical evidence noted a diagnosis of bilateral carpal tunnel syndrome and included a report of a nerve study.  Although this medical evidence noted a diagnosis of bilateral carpal tunnel syndrome and discussed the severity of the syndrome, this evidence is not new and material as it does not relate to an unestablished fact - such as date of onset or a nexus opinion between carpal tunnel syndrome and service.  As such, no new and material evidence was received within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Moreover, service personnel records were associated with the claims file after the May 2004 rating decision in relation to the service connection claim for PTSD.  The personnel records are not relevant to the service connection claim for carpal tunnel syndrome as they do not include a medical diagnosis.  38 C.F.R. § 3.156(c).  
   
Accordingly, the May 2004 rating decision is final and should not be considered on a de novo basis.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

During the October 2015 Board hearing, she testified that she had no problems regarding carpal tunnel syndrome prior to service and that she began noticing symptoms during service in approximately 1998 and that it progressively worsened in 1999.  She stated that her military occupational specialty included administrative work and that she experienced bilateral wrist pain in service.  She stated that she had an in-service X-ray on both hands and that she was prescribed a wrist splint while she typed on the keyboard.  

The Board finds that the Veteran has submitted new and material evidence.  The Veteran's testimony is new as it was not associated with the record at the time of the May 2004 rating decision.  The Veteran's extensive testimony regarding the onset, severity, and treatment of her symptoms in service is material as it relates to the unestablished fact of a relationship between service and her carpal tunnel syndrome of the left hand.  Thus, the Board finds that new and material evidence has been submitted to reopen the service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Carpal Tunnel Syndrome of the Left Hand

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that she has carpal tunnel syndrome of the left hand that had its onset during service. 

The Veteran's July 1986 enlistment examination report did not reveal a diagnosis of carpal tunnel syndrome of the left hand upon entrance into service.  A September 1999 service treatment record noted signs of carpal tunnel syndrome, but did not specify which hand.  

The Veteran separated from service in November 1999.  An April 2000 treatment record, which is dated within one year of separation from service, includes a notation of bilateral carpal tunnel syndrome.  A February 2001 treatment record also includes an impression of bilateral carpal tunnel syndrome.  

During the Board hearing, the Veteran testified that she began having symptoms of the left hand and wrist during service and that she sought treatment during service.  The Veteran is competent to describe her symptoms and when the symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds these statements to be highly credible in light of the service treatment record which noted carpal tunnel syndrome and post-service treatment record which noted bilateral "CTS" within one year of separation from service.    

In light of the highly probative medical evidence which demonstrates a current diagnosis of carpal tunnel syndrome, impression of carpal tunnel syndrome during service, and a diagnosis of carpal tunnel syndrome of the left hand within one year of separation from service, along with the Veteran's competent and credible lay statements that she had symptoms of the left hand during and since service, the Board finds that carpal tunnel syndrome of the left hand had its onset during service.  Thus, service connection is warranted for the carpal tunnel syndrome of the left hand.   

Service Connection for Acquired Psychiatric Disorder 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015). 

Here, the Veteran contends that she has a psychiatric disorder related to in-service personal assaults.  The Veteran testified during the October 2015 hearing that she was sexually assaulted by her boyfriend at the time during service in approximately 1988.  Lay statements also reveal that she was physically assaulted during service in 1996 by her then husband.  See October 2009 statement.    

Service treatment records reveal that she was the victim of an alleged physical assault by her then husband in May 1996, which resulted in a fracture of the nasal bone.  

Post-service medical evidence of record reveals treatment for PTSD.  An April 2000 treatment record - which is dated within one year of separation from service - states that the Veteran has PTSD as a result of a domestic assault during service in 1996 which resulted in a broken nose.  An August 2000 treatment record, also dated within one year of separation from service, also indicates a history of PTSD related to a domestic incident.  

The Veteran's VA treatment records dated during the pendency of the appeal also include a diagnosis of PTSD.  An August 2010 VA psychologist rendered a diagnosis of PTSD.  The treatment record includes a notation of military sexual trauma relating to the alleged 1988 in-service sexual assault and 1996 assault by her ex-husband.  A May 2010 VA treatment record also included the diagnosis of PTSD.  The treatment record stated that the Veteran was a "victim of military sexual trauma."    

The Veteran was afforded a VA examination in June 2010 and was diagnosed with PTSD and mood disorder NOS.  The Veteran relayed several traumatic events, including the in-service sexual assault in the late 1980s and the in-service domestic violence in 1996.  The examiner opined that it was less likely than not that the PTSD was related to "confirmed incidents of domestic violence" and more likely than not related to her other reported stressors.  The examiner further stated that he did not see evidence confirming the alleged rape in the service treatment records.  He opined that the Veteran's mood disorder was related to her PTSD.  

Although the VA examination opined that the Veteran had PTSD but that it was less likely than not related to her 1996 physical assault, the Board finds the Veteran's medical records to be highly probative.  Initially, the Veteran's May 1996 physical assault by her husband is documented in her service treatment records.  Treatment records within one year of separation from service include a diagnosis of PTSD with a notation of domestic assault in 1996.  Moreover, VA treatment records from May 2010 and August 2010 include a diagnosis of PTSD, at least in part, based on the 1996 event.  

Moreover, the VA examiner rendered his diagnosis of PTSD based on the Veteran's other reported sexual assaults.  It is important to note that the May 2010 and August 2010 VA treatment records that include a diagnosis of PTSD also considered the Veteran's reported in-service sexual assault in 1988.  The Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  Here, the late 1980's in-service assault is documented in the post-service medical evidence and the May 2010 and August 2010 treatment records included a diagnosis of PTSD in part based on this incident.  

In light of the probative evidence of a diagnosis of PTSD within one year of separation from service and the Veteran's current diagnosis of PTSD rendered, at least in part, based on in-service assaults, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD with mood disorder.  During the October 2015 Board hearing, the Veteran testified that a grant of service connection for a psychiatric disability would satisfy her appeal regardless of which psychiatric disability is granted.  Accordingly, service connection for PTSD with mood disorder is warranted.  

Increased Rating Claim for Middle Finger of the Left Hand 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran is currently assigned a noncompensable rating for her residuals of middle finger fracture of the left hand.  She contends that her finger is more severe than currently rated.  

The Veteran's left middle finger is currently rated as noncompensable under 38 C.F.R. § 4.71a, diagnostic code 5299-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity.  Evidence reveals that the Veteran's left hand is non-dominant, so the criteria for the minor extremity apply.  

Under diagnostic code 5229, a non-compensable rating is assigned for when there is limitation of motion with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned when there is limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

The Veteran was afforded a VA examination in October 2008.  The Veteran reported pain on a daily basis.  During the October 2015 Board hearing, she reported pain of the finger and that her finger hurts after holding an object for an extended period of time.  The Veteran is competent to report that she has pain on motion of the left middle finger.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As diagnostic code 5229 provides for a 10 percent rating for limitation of motion of the long finger, the Board finds that pursuant to Burton, a rating of 10 percent is warranted for the Veteran's service-connected residuals of a left middle finger fracture.  A 10 percent rating is warranted for the entirety of the appeal.  

During the October 2015 hearing, the Veteran stated that a 10 percent rating would satisfy her increased rating claim for service-connected left middle finger disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Board grants a 10 percent rating for this disability for the entirety of the appeal period, consideration of a higher rating than 10 percent is not warranted.  


Increased Rating Claim for Sinusitis 

The Veteran is currently service-connected for chronic sinusitis and is assigned a noncompensable rating.  The Veteran contends that her sinusitis is more severe than currently rated. 

The Veteran's sinusitis is rated under Code 6510, and the General Rating Formula for Sinusitis (General Formula), which provides for: a noncompensable rating for sinusitis that is detected by x-ray only; a 10 percent rating where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis; and a (maximum) 50 percent rating (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

VA treatment records reveal that she seeks treatment for her sinusitis.  A March 2009 VA treatment record noted crusting and a September 2009 VA treatment record noted itchy eyes and recurrent episodes of sinusitis with facial pressure and ear pain.  A December 2009 VA treatment record noted sinus allergy with symptoms for two weeks that include itchy eyes, runny nose, congestion, headaches, and yellowish discharge.  January 2010 and June 2011 VA treatment records noted occasional exacerbation of symptoms.   

The Veteran was afforded VA examinations in October 2008 and March 2012.  During her October 2008 examination, she reported that she was seen in the emergency room two times within the past year with upper respiratory tract infections and that she was treated with antibiotics.  She reported nasal congestion, drainage, and itchy and watery eyes.  She reported nasal congestion, drainage, and sneezing during her March 2012 VA examination.  During a December 2009 VA examination, she reported headaches approximately once per week in association with her upper respiratory infections.    

An October 2015 private treatment record revealed that the Veteran had sinus pressure and nasal congestion for approximately two to three weeks.  The Veteran's private doctor stated that she has headaches associated with chronic sinusitis.  See October 2015 DBQ.  

Throughout the appeal, the Veteran has contended that she has approximately more than three non-incapacitating episodes per year.  In August 2009, she stated that she has approximately five non-incapacitating episodes which require over-the-counter medications to alleviate symptoms.  In September 2009, she further stated that she experiences more than three non-incapacitating episodes.  

During the October 2015 hearing, she testified that she has more than three non-incapacitating episodes per year.  She stated that her symptoms include headaches and crusting.  She further testified that in 2015, she had flare-ups in February, May and October.  She stated that her eyes can become swollen and that she has to take time off of work.  

Although the Veteran's VA examination reports did not reveal symptoms as severe as her testimony indicates, she has stated that she has symptoms throughout the year but that it is often difficult to receive an appointment during the specific time she is experiencing symptoms.  See August 2009 lay statement and October 2015 hearing transcript.  
    
The Board finds the Veteran's statements that she has more than three non-incapacitating episodes per year to be competent and credible.  Her sinusitis symptoms, such as crusting, pain, and headaches are within her lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds her testimony to be credible as her treatment records reveal that she has occasional exacerbations that can include congestion, headaches, pressure and pain, and discharge.    
Thus, in light of the Veteran's competent and credible testimony, along with her treatment records, the Board finds that a 10 percent rating for sinusitis is warranted as she experiences three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and discharge or crusting.  In her October 2009 VA Form 9, the Veteran stated that a 10 percent rating would satisfy her increased rating claim for sinusitis.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Board grants a 10 percent rating for this disability for the entirety of the appeal period, consideration of a higher rating than 10 percent is not warranted.  

Increased Rating Claim for Rhinitis 

The Veteran is currently service-connected for rhinitis and assigned a non-compensable rating.  She contends that her rhinitis is more severe than currently rated. 

Allergic rhinitis is evaluated under Diagnostic Code 6522, which provides for a 10 percent rating without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  Allergic rhinitis with polyps is rated (maximum) 30 percent disabling.  38 C.F.R. § 4.97 (2015).  

In October 2015, the Veteran's private doctor stated that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The Board notes that this satisfies the criteria for a 10 percent rating.  

Although the Veteran's October 2008 and March 2012 VA examinations did not reveal symptoms as severe as those noted on the October 2015 report, it was indicated that she had mild to moderate swelling involving the inferior turbinates and that she did have some nasal obstruction involving each nasal cavity.  The Veteran testified that her medical appointments did not always occur during periods when her symptoms were more severe.  See August 2009 statement and October 2015 Board hearing transcript. 

Although the Veteran's previous VA examinations did not reveal such severity, an effective date for an increased rating should not be assigned mechanically based on the date of diagnosis or the date of an examination.  Rather, all of the facts should be examined to determine the date of the increase in severity.  Accordingly, the effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015); see also DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Thus, in light of Swain, the Board finds that at least a 10 percent rating throughout the appeal is warranted.   

Additional Considerations 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is employed on a full-time basis.  See October 2015 Board hearing transcript.  .         


ORDER

New and material evidence has been submitted to reopen the service connection claim for carpal tunnel syndrome of the left hand. 

Service connection for carpal tunnel syndrome of the left hand is granted.  

Service connection for PTSD with mood disorder NOS is granted.  

A 10 percent rating for residuals of middle finger fracture of the left hand is granted for the entirety of the appeal, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent rating for chronic sinusitis is granted for the entirety of the appeal, subject to the applicable criteria governing the payment of monetary benefits.

At least a 10 percent rating for chronic rhinitis is granted for the entirety of the appeal, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

In the above decision, the Board granted at least a 10 percent rating for rhinitis.  Entitlement to more than a 10 percent rating for rhinitis must be remanded in light of outstanding records.  During the Board hearing, the Veteran testified that she received private treatment for rhinitis.  She later submitted an October 22, 2015 private treatment record and an October 2015 DBQ completed by her private doctor.  The DBQ referenced another October 2015 record and September 2015 CT report that is not of record.  It also referenced a February 2014 diagnosis of sinusitis; that treatment record is not of record.  This provides the Board with an indication that pertinent private treatment records remain outstanding.  Such records should be sought.  

During the October 2015 hearing, the Veteran testified that she received VA treatment in June or July of 2015.  Although the July 2015 supplemental statement of the case cites to VA treatment records through July 2015, VA treatment records have not been associated with the claims file since March 2012.  Records of her VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, afford her a contemporaneous VA examination to determine the nature, extent, and severity of her rhinitis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

The Board finds that the Veteran's service connection claim for gastrointestinal disorder must be remanded as well.  The Veteran's service treatment records reveal notations of gastritis, gastroenteritis, "IBS," "AGE," vomiting, diarrhea, and cramping.  See September 1990, July 1991, August 1991, November 1991, December 1993, July 1995, March 1996, and October 1999.  A December 2009 VA examiner diagnosed the Veteran with esophageal reflux and constipation.  The examiner opined that constipation was less likely than not associated with any irritable bowel type problem.  The Board finds that this rationale is inadequate to determine whether service connection for a gastrointestinal disorder is warranted.  During the Board hearing, the Veteran testified that she is still having similar problems today as she did in service.  VA treatment records include a notation of GERD and esophageal reflux.  Thus, the Board finds that a new VA examination is required in order to obtain an adequate opinion to determine whether the Veteran has a gastrointestinal disorder related to service.        

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file pertinent VA treatment records dated since March 2012.   

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to specifically include records from Grand Praire Urgent Care and any records regarding a September 2015 CT scan.  Associate any available records with the claims file.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge of the nature, extent, and severity of her rhinitis, as well as the nature and onset of her gastrointestinal symptoms.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected rhinitis.  

After examining the Veteran, the examiner should state whether the Veteran has rhinitis with polyps. 

5.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any gastrointestinal disorder found to be present. 

The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

After examining the Veteran, the examiner should identify any gastrointestinal disorder found to be present.  Please review the December 2009 VA examination report. 

The examiner should opine as to whether the Veteran has a current gastrointestinal disorder that is at least as likely as not related to or had its onset in service.  Please review the service treatment record notations of gastritis, gastroenteritis, "IBS," "AGE," vomiting, diarrhea, and cramping.  See September 1990, July 1991, August 1991, November 1991, December 1993, July 1995, March 1996, and October 1999.  

6.  Then readjudicate the service connection claim for a gastrointestinal disorder and entitlement to a rating in excess of 10 percent for rhinitis.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


